      Case 3:19-cr-00308-VAB Document 45 Filed 02/15/21 Page 1 of 5




Judge Victor A. Bolden

United States Courthouse
915 Lafayette Blvd. Suite 417
Bridgeport, CT 06604

February 13, 2021

Thank you, your Honor, for the privilege to address this court.

AUSA Laraia, through Attorney Hardy, asked me if I wished to write a victim’s
impact statement on behalf of my mother and myself. I spent the next several
days thinking about it and what I would say. I reflected on how the actions that
transpired affected my mother and me. I wondered what would happen if I didn’t
write or say anything at all. Or if making this statement is the closure we need.

I am approaching this on the premise that while my mother and I have been
victimized, we are not the victims of the defendant’s actions. The fact is, my
mother lost a significant amount in assets – money that my father worked for all
his life. Fortunately, ample funds remain to provide the care she needs for the
rest of her life.

We are here today to sentence her daughter, the defendant, for the criminal act
of misappropriating those assets. The AUSA has presented the evidence; we all
know what happed to bring us to this moment.

I now have the burden of seeing this through.

It is incumbent upon us to show the financial impact the defendant’s actions have
had on us.

For my mother, the impact it is quantifiable in numbers on the ledgers.

For me it is a little more difficult and intangible.

How do you quantify the hours I’ve spent lamenting my sister’s gluttonous
spending? My father’s assets – the result of his life’s work – were meant to care
for his wife and children after his passing. I’ve lost sleep worrying about the
outcome. This situation has cost me in lost productivity at work and impacted my
family life. I’ve spent hours pouring over documents and making endless phone
calls with banks, advisors, credit card fraud departments, friends and family
discussing how to proceed. All of that as well as the hours of anguish still to
come after this sentencing is over.

We joked in my house that dealing with this situation was my second and third
job.
     Case 3:19-cr-00308-VAB Document 45 Filed 02/15/21 Page 2 of 5




My father did a lot for me. He was a cherished parent and a most trusted friend.
His loss was difficult for all of us; this situation has made it worse.

It has taken an emotional toll on my family. It strained my relationship with my
wife and put our marriage to the test. The rollercoaster ride of the past 5 plus
years was a challenge to say the least.

The one benefit of my mother’s dementia is she doesn’t remember what has
happened. She is spared the constant pain of the defendant’s actions – except
for the uncomfortable times when I do need to inform my mother of how things
are proceeding.

When I read Mr. Durham’s press release to her, she asked, “Is that our
Jennifer?” She wept when I said yes. The following day I checked on her –she
had no recollection of our conversation. She is lucky I guess.

Hopefully, one day the anger, sadness and betrayal that I feel will diminish and
the defendant’s actions will fade to a distant memory.

The real tragedy in all of this is that my mother no longer has the care and
support of her two children. Instead she has a daughter convicted of crimes
against her who seems to show no remorse for her actions. She has a son who
no longer has a sister. Ours is a family torn apart by the defendant’s selfish act.

The defendant could have avoided all of this. All she had to do was be
remorseful and honest when her actions were discovered.

Instead she chose to hide and hinder our attempts to find a solution for three
years.

On August 7, 2018, we received a judgment in our favor in the amount of over
$680,000.

On August 27, 2018, we received a letter from the defendant’s attorney, Jeffery
Yates, requesting money. The letter read:

"I am writing to request that arrangements be made wherein the personal
property that Mrs. O'Brien moved out of her former residence in Connecticut that
Mrs. Stutz had been residing in to Pennsylvania has been in storage since July
2015. Mrs. O'Brien and her husband have been paying $159.00 per month for
the storage unit that the personal property is being kept in and as of August 2018
they have $5,883.00, which she wants to be reimbursed for. In addition, the
O'Brien's incurred $2,500.00 in expenses in moving Mrs. Stutz's personal
property from Connecticut to Pennsylvania and want this amount reimbursed.
     Case 3:19-cr-00308-VAB Document 45 Filed 02/15/21 Page 3 of 5




Please have Mr. Stutz remit payment to my attention and I will forward the same
to Mr. O’Brien.”

Who does this kind of thing?

Your honor, I could list all the dishonest actions of the defendant. I could list the
deceits committed by a person trying to hide her actions. What purpose would it
serve?

I see a defendant that has not sought forgiveness through even the smallest act
of contrition. Not even a card, text or call to say she was
sorry. Nothing! Perhaps she was instructed by council not to do so. Regardless
she has ignored the basic human norm of apologizing when doing wrong to
another.

The true victims are the ones who witnessed this train wreck and continue to be
affected by its impact – my father’s partners, our family members, our friends and
acquaintances. Some took sides. Some chose the wrong side. They must feel
badly now, having discovered they were misled and lied to.

I am sad that my nieces hate me, their uncle, because of "what I have done to
their mother". Because of this, my children won’t get to know their cousins. My
sister won’t get to meet her nephew, Adam. My son, TJ, only knows the person
who stands before you today. This will be fuel for gossip in our hometown for a
long time. How do you measure such repercussions? I don’t know.

I like to look at the positives after failures. I have grown through this experience
with the civil and federal legal systems. I have grown emotionally and spiritually
as a result of the defendant’s actions. I have found trust and comfort in some
amazing friends and advisers who guided me through this maze.

My Uncle Jack and cousin Charmaine kept me from jumping off the ledge
mentally many times. They’ve proven to be calming influences in these difficult
times.

My mother is at peace and in safe surroundings, protected from this ever
happening again. She is well cared for and has the companionship of friends
and peers on a daily basis.

My children got to spend almost two years with their Nana living in our house
while we navigated our way through these lies and deceit. Sometimes we
laughed. Sometimes we cried. But through it all, they got to know their Nana.
Even though she is not the mother that I grew up – having been affected by both
a stroke and the progression of dementia, we are grateful for this time.

When we were young adults, leaving the house to go out for a night of fun, my
     Case 3:19-cr-00308-VAB Document 45 Filed 02/15/21 Page 4 of 5




father used to say, “Remember your name is Stutz”. This was his reminder that
what we did reflected on him and our family name. Yes, I put a few dents in the
family crest with indiscretions, but I always asked for forgiveness when I realized
my errors.

My father was an honest, hard-working man. He forgave me for many things. He
was known for his integrity and compassion in the business community.

He would be appalled by this abuse of trust – trust in taking care of that which
mattered most in life to him, my mother. He started dating my mom when he was
14; they were married just over 49 years. This whole thing is shameful. My
father was generous, yet prudent. I don’t think anyone would think the level
spending documented was a prudent use of funds.

Through this long journey I have tried t remember my name is Stutz. I did well at
times and fell short other times. I have not spoken to the defendant since
November of 2015.

I did say “hello” in passing one day while taking care of some of my mom’s
personal issues in our hometown. That day, I witnessed a person seeing a
ghost. Not even the baseball cap pulled down over her face could hide her
shame.

This is the last opportunity she has to hear my thoughts. I hope you hear what I
have said in this statement.

It isn’t about the money, though the money got you here.

Standing in a federal court for sentencing is not the way a Stutz would handle
this. This Stutz had no other course of action but to follow the direction of others
to protect Mom.

This must be how O’briens do things.

I wish you well and hope you find peace with your actions and realize what those
actions have done to our family.

If you can’t see how wrong you have been and how wrong this is, then I don’t
know what punishment would.

I have forgiven the loss of the money, but not your actions from August 2015 to
today. The money is gone. What is lost here is far greater what numbers on the
balance sheet show. Dad is dead and now our family is gone. I can’t fix
that. Only you can.

Your honor, the last time I spoke to my mom about this where I felt she was fully
     Case 3:19-cr-00308-VAB Document 45 Filed 02/15/21 Page 5 of 5




aware of the complexity of this case. She said she really didn’t want her daughter
to go to prison.

Recently while informing my mom of these proceedings, she said, “Send her to
jail.” This is a response initiated by the anger of finding out again of the wrongs
committed by the defendant. As a parent I don’t think deep down she wants
Jennifer to suffer in prison.

It’s trickier for me. If I look impartially at Jennifer as the defendant, I don’t care
how long a prison sentence she gets. She deserves it. In fact, I would like to see
the maximum.

If I look at her as my sister Jennifer, the person I was getting to know after my
dad died and before I found out what was really going on, I would ask for
leniency. I feel played and betrayed but I liked talking to that person. I just don’t
know who is standing before you Judge … my sister or the defendant.

Thank you
Chris Stutz
